Citation Nr: 0007944	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  00-03 893	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946, from November 1946 to December 1946, and from March 
1948 to October 1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) on December 
17, 1997.  

2.  In the December 17, 1997, decision, the Board remanded 
the issues of entitlement to increased evaluations for 
residuals of a gunshot wound and related neuropathy, along 
with the issue of entitlement to a total rating based upon 
individual unemployability due to service connected 
disability (TDIU), but has not entered a final decision on 
those issues.  

3.  On April 4, 1998, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

4.  A December 1999 RO rating decision granted a higher 
disability evaluation for the gunshot wound and granted TDIU, 
and those determinations resulted in past-due benefits being 
payable to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the April 1998 
attorney fee agreement have not been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A fee may not be 
charged, allowed, or paid for services of attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in a case.  38 U.S.C.A. 
§ 5904(c).  

In this case, the Board issued a decision on December 17, 
1997, denying an initial evaluation in excess of 30 percent 
for PTSD and remanding the issues of entitlement to increased 
evaluations for residuals of a gunshot wound to the right 
arm, right ulnar neuropathy, and TDIU.  Thereafter, on April 
14, 1998, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claim 
for VA benefits denied in the December 1997 Board decision.  
At that time, the veteran was appealing the denial of this 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  The attorney fee agreement called for the 
attorney to be paid on a contingent basis 20 percent of any 
past-due benefits directly by the VA.  

In November 1999, the Court issued a memorandum decision 
ordering that the Board decision be vacated with respect to 
the PTSD claim and remanded the case to the Board.  The case 
has recently been returned to the Board for action in 
accordance with the Court's decision.  

While the PTSD claim was being litigated, the RO was 
simultaneously carrying out the development ordered by the 
Board's December 1997 decision with regard to the gunshot 
wound, ulnar neuropathy, and TDIU issues.  In a December 18, 
1999, rating decision, the RO granted an increased evaluation 
to 40 percent for residuals of gunshot wound of the right arm 
and granted TDIU, both effective from April 1995, and denied 
an increased evaluation for right ulnar neuropathy.  
Thereafter, by letter dated January 21, 2000, the veteran and 
his attorney were informed that past-due benefits resulting 
from this award had been computed as $12,871.40, and that 
$12,871.40, or twenty percent of the past-due benefits, had 
been withheld as the maximum attorney fee payable, pending a 
determination by the Board as to the issue of attorney fees.  
The Board notes that this letter contains obvious error in 
the amounts listed.  Documentation in the file suggests that 
the actual total amount of past-due benefits is somewhere in 
the vicinity of $63,907.00, and that the amount withheld was 
approximately $12,871.40, or twenty percent of the past-due 
benefits.

Based on this evidence, the Board finds that the attorney is 
not eligible for payment of attorneys fees with respect to 
the December 1999 award of increased compensation for 
residuals of gunshot wound or the TDIU, as all of the 
critical requirements of 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 20.609, have not been met.  Clearly the record includes a 
final decision promulgated by the Board on the issue of an 
initial evaluation in excess of 30 percent for PTSD in 
December 1999, and a notice of disagreement pertaining to 
that decision was received in January 1996, thus after 
November 18, 1988.  Moreover, documentation reflects the 
retention of counsel within one year of the Board's December 
1997 decision.  Nonetheless, no services have been performed 
in relation to the issue of an increased rating for PTSD 
following the December 1997 decision for which past-due 
benefits were paid out in December 1999.  The attorney is 
only able to collect fees from past due benefits for services 
provided after the final decision.  No fee may be charged, 
allowed or paid for services provided before the date on 
which the Board first makes a final decision in the case.  38 
U.S.C.A. § 5904(c)(1).  Here, the December 1997 decision is 
the first final decision of record on that issue, and no fees 
may be charged for services performed prior to December 17, 
1997.  While the attorney may be eligible for payment of fees 
with relation to his work before the Court, such work has no 
relationship with the grant of additional compensation by the 
RO in December 1999 which resulted in the award of past-due 
benefits payable to the veteran.  The attorney may be 
eligible for fees in the future given that the case has been 
returned to the Board for action on the PTSD claim.  

The Board has rendered no final decision on the issue of 
entitlement to increased evaluations for residuals of a 
gunshot wound to the right arm or right ulnar neuropathy, nor 
has it entered a final decision on the claim for TDIU.  The 
record contains only one final decision of the Board on these 
issues, which is dated December 17, 1997.  That decision 
remanded these issues.  A remand, however, is not a final 
decision of the Board.  38 C.F.R. § 20.1100(b) (1999).

Attorney fees are not payable from the RO's December 1999 
grant of a TDIU.  There was no final decision promulgated by 
the Board with respect to the issue of a TDIU.  Therefore, 
per the requirements of 38 C.F.R. § 20.609(c)(1) (1999), the 
attorney is precluded by law from charging a fee for legal 
services provided to the veteran in connection with the grant 
of a TDIU.  The Board recognizes that the grant of an award 
of TDIU can be based on the total effect of the veteran's 
service-connected conditions.  However, the veteran has long 
maintained that his unemployability is primarily related to 
his back and arm conditions, and has not indicated that his 
PTSD has appreciably affected his ability to work.  In this 
regard, it is noted that the veteran's application for TDIU 
lists his arm and back condition as reasons for his 
retirement in 1978.  Thus, while it is accepted that PTSD is, 
in part, a causal factor in unemployability, as noted by the 
RO, the overwhelming evidence of record shows that other 
disabilities contribute considerably to his unemployability.  

While claims for TDIU and increased evaluations for PTSD can 
be closely related, the Board finds that this is not the case 
in the present appeal.  The decision of the Court in In 
Matter of Smith, 10 Vet. App. 311 (1997) involved such an 
issue, but is distinguishable from the case now before the 
Board.  The Court held in In Matter of Smith that, "Where the 
Board fails to adjudicate a claim that was reasonably before 
it, the net outcome for the veteran amounts to a denial of 
the benefit sought."  Here, the Board addressed the issue of 
TDIU in the remand portion of its decision, and thus did not 
fail to address the issue.  

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to increased rating for a 
gunshot wound or TDIU, the Board concludes that the attorney 
is not eligible for the payment of attorney's fees from past-
due benefits awarded as a result of the grant of increased 
compensation on those grounds.  Therefore, the RO will not 
pay to the attorney the amount of the past-due benefits 
withheld pending this decision. 


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is not established, and the attorney should not be 
paid any of the past-due benefits awarded the veteran for the 
grant of increased disability compensation for service-
connected residuals of gunshot wound or the total disability 
based on individual unemployability due to service-connected 
disabilities.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


